      Case 3:13-cv-30125-PBS Document 454-6 Filed 04/15/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DESTRICT OF MASSACHUSETTS


Mark Anthony REID, et a!.,
on behalf of themselves and others              )       Case No. 3:13-cv-30125-PBS
similarly situated,                             )

Plaintiffs-Petitioners,                         )
v.                                              )       Aprill5,2019

Christopher DONELAN, Sheriff,                   )
Franklin County, MA, et a!.,

Defendants-Respondents.                         )

                          DECLARATION OF ELYSSA VILLIAMS

I, Elyssa Williams, upon my personal knowledge, hereby submit this declaration pursuant to 2$

U.S.C.   § 1746 and declare as follows:
1. I am an attorney at The Bronx Defenders in New York. I am over eighteen years of age and

     understand the obligations of an oath.

2. I represent Robert Junior Williams in his immigration proceedings.

3. Mr. Williams filed a Petition for Review before the    2nd   Circuit on August 27, 2018. This

     Petition for Review is cunently pending.

4. After Mr. Williams filed his Petition for Review, DHS removed him to Jamaica. Mr.

     Williams requested that I not file a stay of removal on his behalf because he preferred

     removal to remaining in immigration detention.

5. I declare under penalty of perjury and under the laws of the United States that the foregoing

     is true and correct to the best of my knowledge.
Case 3:13-cv-30125-PBS Document 454-6 Filed 04/15/19 Page 2 of 2




                                 Executed in New York, NY on April 15, 2019.




                                                             Elyssa Williams
